Title: From Benjamin Franklin to John Walsh et al., 2 March 1779
From: Franklin, Benjamin
To: Walsh, John


Gentlemen,
Passy March 2d. 1779.
I am sorry to understand by your Memorial of the 16. Past, which came to hand but Yesterday, that you are still in that uncomfortable Situation on board the Brigantine in Brest Road, having understood that Orders had been long since given for taking you on Shore. I write again this Day to the Minister of the Marine, to obtain a Renewal of those Orders; and I hope in consequence that you will soon be better accommodated. I imagine the Delay has been in Part occasioned by the constant Expectations given us from England, of sending over a Cartel Ship with a Number of Americans to exchange for you. The Passport for that Ship was sent from hence in September last: And we have been told from time to time these 3 Months past, that a Ship was actually taken up and victual’d for that Service; but as yet she has not appear’d.— I shall be glad to receive the Account you mention of the Provisions that have been afforded to you. It was always the Desire and Intention of the Commissioners here that you should be well treated.
I am, Gentlemen, Your very humble Sert.
B. Franklin
To Messrs. Walsh late Master of the DrakeCharles Artes GunnerJames Hay, Master at Arms,and others, Prisoners on boardthe Patience in Brest Road.
